DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2013/0290647), hereinafter referred to as Maeda in view of Vasudevan et al. (US 2015/0032841), hereinafter referred to as Vasudevan.

Referring to claim 5, Maeda teaches, as claimed, a receiver configured to receive a first data write instruction from a host (i.e.-memory system 2, see fig. 1); and a processor coupled to the receiver and configured to (i.e.-host controller/CPU 120/110, see fig. 1): obtain data and a destination address of the data, wherein the destination address is an address at which 
However, Maeda does not explicitly teach the receiver and the processor being comprised in an interface card; and the steps of: writing the data and destination address into a cache; 
On the other hand, Vasudevan discloses a system comprising a network interface card and configured to move data between a network I/O device and a storage device (page 1, ¶12, lines 1-6; and page 3, ¶26). Furthermore, Bensity discloses a storage system comprised of direct memory access (DMA) circuit configured to generate and execute write instruction, independently, without consuming any resources of the processor (page 1, ¶5, lines 1-12 and ¶13, lines 3-6). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Maeda and incorporate an interface card, as taught by Vasudevan. The motivation for doing so would have been to receive/transmit I/O commands to access remotely located storage subsystems and I/O devices connected over network connections; and further, to enhance processing efficiency using direct memory circuit to execute data commands while the processor is executing other commands. 

As to claim 6, the modified Maeda in view of Vasudevan teaches the interface card according to claim 5, wherein the cache is in 
 
As to claim 7, the modified Maeda in view of Vasudevan teaches innately teaches the interface card according to claim 5, wherein the cache is in the processor, and wherein the cache controller is in the interface card (see Vasudevan, col. 7, ¶66). 
 
As to claim 8, the modified Maeda in view of Bensity teaches the interface card according to claim 5, wherein the cache comprises at least one submission queue, and wherein the processor is further configured to write the second data write instruction into the submission queue (see Maeda, page 1, ¶26), and send the second data write instruction to the storage subsystem in a direct memory access(DMA) manner (see Bensity, page 3, lines ¶27, lines 16-18 and ¶34, lines 4-7).

As to claim 10, the modified Maeda teaches the interface card according to claim 5, wherein the processor is further configured to obtain the data and the destination address of the data from the first data write instruction (page 3, ¶44). 
 
claim 11, the modified Maeda in view of Vasudevan teaches the interface card according to claim 5, wherein the interface card comprises a network interface card (NIC) configured to implement a remote direct memory access (RDMA) protocol (see Vasudevan, page 3, ¶25, lines 1-9), and wherein the processor is further configured to receive, in an RDMA manner, the data and the destination address of the data from the host (see Vasudevan, page 1, ¶15, lines 8-11).   

Referring to claims 1 and 3-4, the claims are substantially the same as to claims 5-8, 10 and 11, hence the rejection of claims 5-8, 10 and 11 is applied accordingly.

Referring to claims 12-17, 19 and 20, the claims are substantially the same as to claims 5-8, 10 and 11, hence the rejection of claims 5-8, 10 and 11 is applied accordingly.

Claim Objections 
Claims 2, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184